Per Curiam:
This is an action in equity to have a tax which was assessed, confirmed and levied in 1894 against and upon certain lands of the plaintiffs, in the twenty-sixth Avard of the city of Brooklyn, adjudged void, because in making, the assessment the assessors assessed the two lots as one lot by linking them together under one valuation. Assuming that an assessment made in this manner would have been fatal to the tax in the absence of curative legislation, we think that the objection has been rendered unavailing by the effect of chapter 1015 of the Laws of 1895, which provided that no tax, assessment or water rate theretofore leAÚed in reference to any property situated within the city of Brooklyn should be held or declared to be invalid or ineffectual by reason of the fact that two or more lots shown on the ward map had been valued or assessed as one parcel, or by reason of the fact that such tax, assessment or water rate had been levied upon two or more such lots tied together as one parcel. As it was within the constitutional power of the Legislature to enact a tax law providing that two or more lots belonging to common owners might be assessed together, so it was equally within the power of the Legislature to confirm and ratify any assessment which *224had been so made without express statutory authority. We suppose the Legislature- may confirm any proceeding of the assessors under a tax law, which proceeding the Legislature could have authorized in advance. The authority of the Legislature in this respect was so fully considered and discussed by Mr. Justice Cullen in the case of Hagner v. Hall (10 App. Div. 581), that we deem it unnecessary to say anything further in sustaining the judgment of the court below, except to refer to that opinion.
Judgment affirmed, with costs.
All concurred.
Judgment affirmed, with costs-.,